DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 6/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 7, 8, 14, 18 and 20, and addition of claims 23-28 are acknowledged.
Claims 1, 5, 7-8, 12, 14, 18, 20 and 23-28 are currently pending and have been examined under the effective filing date of 11/16/2018.

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive, in part. 
Regarding page 28 of Applicant’s remarks, the counters being claimed can be performed in the human mind; the electronic payment card, its circuitry, the POS system, its processor and corresponding physical attributes are being used to apply the abstract idea on a computer system.  Electronic payment cards and POS systems are almost universally used in transactions.  Applicant’s regard to specific paragraphs of the specification on page 30 do not serve to persuade Examiner’s analysis as not improving technology in the field of payment processing systems.  
Regarding page 32, Applicant’s steps of comparing an application authorization rate to a threshold, where the “application authorization rate is associated with a rate of payment network transactions for the first application that are approved by the issuer system and a rate of payment network transactions for the first application that are declined by the issuer system” to predict payment authorization does not involve a non-conventional and non-generic method of predicting payment authorization.  Examiner’s broadest reasonable interpretation (BRI) of the limitation mentioned above does not serve as a non-conventional or non-generic method of predicting payment authorization.  Regarding page 33, storing this data and performing the prediction on the card itself, through the use of conventional computer technology, while noted, does not serve to persuade Examiner’s analysis.  Examiner looks to Yoshikawa to see the same concepts being performed, namely the use of the card circuitry to perform the prediction using payment counts.
Regarding page 39, Examiner notes that Yoshikawa teaches storing usage history.  This usage history inherently contains the data of whether the application was selected.  Examiner interprets the “automatically selecting” limitation to be determining the correct and compatible payment type dictated by the POS system, which Yoshikawa does not teach.  However, it keeps track of the number of times a payment application was selected, used and approved or denied for past 
Examiner discloses prior art that discloses the application selected counter in question.  Gideoni (WO 2016/178225 A1) teaches a model of transaction review based on total count of payment methods, and historical decision data (fraud and decline rates) to calculate a probability of fraud and generate a decision for the transaction. (Gideoni ¶¶0051-0054.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of on payment analysis in Yoshikawa with the known technique of fraud analysis in Gideoni because applying the known technique would have yielded predictable results and resulted in an improved system by allowing on chip, offline analysis without resulting in enhanced computing resource loads.  However, Yoshikawa in view of Gideoni does not disclose determining of the application authorization rate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-8, 12, 14, 18, 20 and 23-28 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system to store a plurality of counters for each application of a plurality of applications, wherein each application comprises instructions that specify a way in which a payment transaction is to be processed, and wherein each counter of the plurality of counters comprises: an application selected counter, wherein the application selected counter comprises an indication of a number of times the application was selected by a merchant for processing a payment transaction; a total payment transactions counter, wherein the total payment transactions counter comprises an indication of a number of payment transactions for the application that were communicated by a merchant to a payment processor; an approved payment transactions counter, wherein the approved payment transactions counter comprises an indication of a number of payment transactions for the application that were approved by an issuer after the payment transactions were submitted to a payment processor; and a declined payment transactions counter, wherein the declined payment transactions counter comprises an indication of a number of payment transactions for the application that were declined by the issuer after the payment transactions were submitted to a payment processor; receive a command from a point-of-sale of a merchant during a payment transaction involving the merchant; retrieve the data associated with the payment that comprises the plurality of counters for each application of the plurality of applications of the payment and one or more identifiers of each application of the plurality of applications based on receiving the command from the point-of-sale; communicate the data associated with the payment to the point-of-sale; receive, during the payment transaction, the payment data associated with the payment involved in the payment transaction from the payment; select a first application of the plurality of applications of the payment based on determining that the first application of the payment is supported by the point-of-sale based on the one or more identifiers of the first application; determine an application authorization rate of payment transactions associated with the first application of the payment based on the plurality of counters for the first application of the payment, determine whether to communicate an authorization request message for the payment transaction based on the application authorization rate of payment transactions associated with the first application of the payment; compare the application authorization rate of payment transactions to a threshold; determine that the authorization rate satisfies the threshold; determine to communicate the authorization request message based on the satisfaction of the threshold; communicate the authorization request; determine to authorize the payment transaction based on an authorization response message; update the application selected counter for the first application of the  electronic payment card based on automatically selecting the first application of the electronic payment card; update the total payment transactions counter for the first application of the payment based on determining to communicate the authorization request message; update the approved payment transactions counter for the first application of the payment based on determining to authorize the payment transaction.  Additionally, claims 7 and 20 recite: determine the application authorization rate of payment transaction associated with the first application of the payment based on selecting the first application of the payment. Claims 23, 25 and 27 recite: wherein the plurality of counters further comprises a merchant approved transactions counter and a merchant declined transactions counter; and wherein the merchant approved transactions counter comprises an indication of a number of payment transactions for the first application that were approved by the merchant after the merchant determined the application authorization rate of payment transactions for the first application; and wherein the merchant declined transactions counter comprises an indication of a number of payment transactions for the first application that were declined by the merchant after the merchant determined the application authorization rate of payment network transactions for the first application; and wherein the method further comprises: determining a merchant authorization rate of payment transactions associated with the first application of the payment, wherein determining the merchant authorization rate of payment transactions associated with the first application of the payment comprises: determining the merchant authorization rate of payment transactions associated with the first application of the payment based on the merchant approved transactions counter, the merchant declined transactions counter, and the application selected counter; and wherein determining whether to communicate the authorization request message for the payment transaction comprises: determining whether to communicate an authorization request message for the payment transaction based on the application authorization rate of payment transactions and the merchant authorization rate of payment transactions associated with the first application of the payment. Claims 24, 26 and 28 recite: wherein automatically selecting the first application of the plurality of applications of the payment comprises: automatically selecting the first application of the plurality of applications of the payment based on the application authorization rate of payment transactions associated with the first application and the merchant authorization rate of payment transactions associated with the first application after determining that the first application of the payment is supported by the POS.
These limitations are directed to the abstract ideas of organizing human activity in the form of commercial sales activities/behaviors, without significantly more.  Further, the limitations recited in the claims are directed to the abstract idea 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of an electronic payment card, data elements in a memory, a merchant system, payment networks, a payment processing network, an issuer system a point-of-sale (POS) system, a script, an integrated circuit, a processor, a non-transitory computer readable medium and receiving the electronic payment card data association with the electronic payment card involved in the payment transaction from the integrated circuit of the electronic payment card, individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: The additional elements listed above are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  

	Reasons why the Claims Would be Allowable over Prior Art
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or non-patent literature has been found that matches the functions and formula of determining an application and merchant authorization rate on an IC card based upon a plurality of counters.  While Yoshikawa discloses determining a fraudulent basis on an IC card based on historical usage, it does not disclose the plurality of counters as seen in the present Application. In summation, Applicant’s claims are distinct from these.  Therefore, the 103 rejections are withdrawn.  The following is a more detailed analysis of the claims in regard to Yoshikawa.

Claim Analysis - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 12, 14, 18, 20 and 23-28 are not rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (Pub. No. US 2010/0327056 A1) in view of Khan et al (Pub. No. US 2018/0033090 A1.)
Regarding Claims 1, 8 and 14, Yoshikawa discloses a system for predicting authorization of a payment transaction comprising: 
an electronic payment card, wherein the electronic payment card is programmed or configured to: (Yoshikawa ¶0064; IC credit card 10.)
store, as data elements in a memory of the electronic payment card, a plurality of counters for each application of a plurality of applications of the electronic payment card, wherein each application of the electronic payment card comprises instructions that specify a way in which a payment transaction involving the electronic payment card is to be processed (Yoshikawa ¶0064; In FIG. 3, the IC chip equipped in the IC credit card 10 is assigned with a storage area for a card information storage section 11, a risk parameter storage section 12, a fraud parameter storage section 13, a history information storage section 14, as well as a CPU for performing data processing.) 
receive a command from a point-of-sale (POS) system of a merchant system associated with a merchant during a payment transaction involving the merchant; (Yoshikawa ¶0105; The IC chip equipped in the IC credit card which accepted the information, including the amount of spending etc., from the IC terminal (S29)) 
retrieve the electronic payment card data associated with the electronic payment card that comprises the plurality of counters for each application of the plurality of applications of the electronic payment card and one or more identifiers of each application of the plurality of applications based on receiving the command from the POS system, (Yoshikawa ¶0064; In FIG. 3, the IC chip equipped in the IC credit card 10 is assigned with a storage area for a card information storage section 11, a risk parameter storage section 12, a fraud parameter storage section 13, a history information storage section 14, as well as a CPU for performing data processing.)
(Yoshikawa ¶0104; The IC terminal performs an authentication process of the card information using, for example, a key for identifying counterfeit cards, a password for authentication, etc. with the card information read from the IC chip (S26).)
receive, during the payment transaction, the electronic payment card data associated with the electronic payment card involved in the payment transaction from the electronic payment card (Yoshikawa ¶0064; IC terminal 20 is a computer to read information from the IC chip in the IC credit card 10)
determine an application authorization rate of payment network transactions associated with the first application of the electronic payment card based on the plurality of counters for the first application of the electronic payment card, (Yoshikawa ¶0072; The judgment using the fraud parameters preferably uses the latest usage history in order to judge the possibility of the fraud transaction from the normal transaction trend for each member.) wherein the application authorization rate is associated with a rate of payment network transactions for the first application that are approved by the issuer system and a rate of payment (Yoshikawa ¶0092; whether the frequency of usage with offline approval until the last usage exceeds the predetermined number of times. When the risk parameter exceeds the threshold, online approval is required without comparing the fraud parameters)
and determine whether to communicate an authorization request message for the payment transaction based on the application authorization rate of payment network transactions associated with the first application of the electronic payment card, (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.) (Yoshikawa ¶0077; offline approval is performed at the approval processing section 23 (in the case of FIG. 3) or at the approval processing section 16 (in the case of FIG. 4),)wherein when determining whether to communicate the authorization request message for the payment transaction, the at least one processor of the POS system is programmed or configured to: 
(Yoshikawa ¶0095; When the calculated score does not exceed the predetermined threshold and the possibility of fraud usage is low, offline approval is performed and approval of the payment etc.) 
determine that the application authorization rate of payment network transactions associated with the first application of the electronic payment card satisfies the threshold; (Yoshikawa ¶0095; When the calculated score does not exceed the predetermined threshold and the possibility of fraud usage is low, offline approval is performed and approval of the payment etc.) and 
determine to communicate the authorization request message based on determining that the application authorization rate of payment network transactions associated with the first application of the electronic payment card satisfies the threshold; (Yoshikawa ¶0077; when offline approval is performed at the approval processing section 23 (in the case of FIG. 3) or at the approval processing section 16 (in the case of FIG. 4), …) 
(Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.) and
determine to authorize the payment transaction based on an authorization response message; and (Yoshikawa ¶0077; offline approval is performed at the approval processing section 23 (in the case of FIG. 3) or at the approval processing section 16 (in the case of FIG. 4),) 
wherein, when updating the application selected counter, the total payment network transactions counter, and the approved payment network transactions counter for the first application of the electronic payment card, the at least one processor of the POS system is programmed or configured to: 
communicate a script to the electronic payment card that causes an integrated circuit of the electronic payment card to update the application selected counter, the total payment network transactions counter, and the approved payment network transactions counter for the application of the electronic payment card; and (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated.)
wherein the electronic payment card is programmed or configured to:
update, via the script, a data element in the memory of the electronic payment card associated with application selected counter, the total payment network transaction counter, and the approved payment network transactions counter for the first application of the electronic payment card based on receiving the script from the POS system. (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated.)
Yoshikawa does not, but Khan does disclose:
 automatically select a first application of the plurality of applications of the electronic payment card based on determining that the first application of the electronic payment card is supported by the POS system, wherein, when automatically selecting the first application of the plurality of applications of the electronic payment card, the POS system is programmed or configured to: 
determine that the first application is supported by the POS system based on the one or more identifiers of the first application. (Khan ¶0031 select correct payment method in real time, without user input, for applications… allow payments on a certain card network when more than one card network is supported in a device or application. Card network represents a payment provider such as VISA™, MASTERCARD™, AMERICAN EXPRESS™, DISCOVER™, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of payments in Yoshikawa with the known technique of determining software compatibility in Khan because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated payment process.
Yoshikawa does not disclose the following limitations, but the closest analogous teaching in Yoshikawa is seen below:
and wherein each counter of the plurality of counters comprises: 
an application selected counter, wherein the application selected counter comprises an indication of a number of times the application was selected by a merchant system for processing a payment transaction; (Yoshikawa ¶0072; The history information storage section 14 stores the history information about the recent usage history of the credit card of the member of IC credit card 10. The judgment using the fraud parameters preferably uses the latest usage history in order to judge the possibility of the fraud transaction from the normal transaction trend for each member. For example, the latest history information is required in order to judge that the possibility of a fraud transaction is high when a member who usually uses the credit card only several times a month repeatedly uses the card in a short period of time)
a total payment network transactions counter, wherein the total payment network transactions counter comprises an indication of a number of payment transactions for the application that were communicated by a merchant system to a payment processing network; (Yoshikawa ¶0074; A form of the history information used herein is not particularly limited, and as shown in the example of FIG. 5, a part of the authorization data of the latest several usages may be stored by each record, or as shown in the example of FIG. 6, information on the last usage, an average of the last several times, etc. may be stored.)
an approved payment network transactions counter, wherein the approved payment network transactions counter comprises an indication of a number of payment transactions for the application that (Yoshikawa ¶0074; A form of the history information used herein is not particularly limited, and as shown in the example of FIG. 5, a part of the authorization data of the latest several usages may be stored by each record, or as shown in the example of FIG. 6, information on the last usage, an average of the last several times, etc. may be stored.)
a declined payment network transactions counter, wherein the declined payment network transactions counter comprises an indication of a number of payment transactions for the application that were declined by the issuer system after the payment transactions were submitted to a payment processing network; (Yoshikawa ¶0100; When the calculated score exceeds the predetermined threshold to indicate fraud usage, the payment with the IC credit card is disapproved, and the approval result and the newest risk parameter or fraud parameter 1 stored temporarily are transmitted to the IC terminal (S20)… ¶0101; The IC terminal which received the approval result of the payment, and the newest risk parameter or fraud parameter 1 (S22) displays the approval result of the payment on the IC terminal (S23), and at the same time, writes the newest risk parameter or fraud parameter 1 received into the IC chip equipped in the IC credit card to update the information (S24).)
wherein, when determining the application authorization rate of payment network transactions associated with the first application of the electronic payment card, the at least one processor of the POS system is programmed or configured to:
determine the application authorization rate of payment network transactions associated with the first application of the electronic payment card based on the total payment network transactions counter, the declined payment network transaction counter, and the approved payment network transactions counter; and (Yoshikawa ¶0075; in the present invention, a relatively simple model obtained by simplifying the fraud parameters and history information used by the host side is used for offline processing… ¶0093; When the threshold is not exceeded (S05), a fraud parameter 1 obtained by modeling the pattern of fraud usage of the credit cards (simplified form of a fraud parameter 2 used in the host side computer system) and the history information including the latest transaction history of the credit card are read from the IC chip equipped in the IC credit card (S06) to perform statistical analysis processing based on a predetermined arithmetic expression (S07), in order to check whether the payment request matches the pattern of fraud usage configured in the fraud parameter 1 (S08).)
update the application selected counter for the first application of the  electronic payment card based on automatically selecting the first application of the electronic payment card; (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.) 
update the total payment network transactions counter for the first application of the electronic payment card based on determining to communicate the authorization request message; and (Yoshikawa ¶0101; The IC terminal which received the approval result of the payment, and the newest risk parameter or fraud parameter 1 (S22) displays the approval result of the payment on the IC terminal (S23), and at the same time, writes the newest risk parameter or fraud parameter 1 received into the IC chip equipped in the IC credit card to update the information (S24).)
update the approved payment network transactions counter for the first application of the electronic payment card based on determining to authorize the payment transaction; and (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624